DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 11/10/2020 have been received, to which the Applicant is thanked. New claims 9-15 have been added into consideration. The Drawing Objection of record has been withdrawn.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument regarding the amendments to the Specifications in relation to the new Drawings and in light of the Drawing Objection of record,
The examiner respectfully responds, in light of reconsidering the claim language of claim 2 to broadly read on an elected Species, and further considering the new withdrawal of the Drawing Objection of record, while the Examiner still does view the amendments to the Specifications and entry of new Figures 15 & 16 to be New Matter, upon removal of the New Matter, the Examiner would consider the application to be in back in balance in regards to the prior Drawing Objection of record. 

In response to Applicants argument on pages 13-15 regarding newly amended claim language,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 


Specification
11/10/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:

• The Specifications filed 11/10/2020 are replete with amendments to ¶0026: 
FIG. 1 is an exploded perspective view of an air conditioning blower 
hole apparatus according to isclosure first embodiment of the present invention; 
FIG. 2 is a front view of the air conditioning blower hole apparatus according to the first embodiment of the present invention; 
FIG. 15 is an exploded perspective view of an air conditioning blower hole apparatus according to a second embodiment of the present invention; and, 
FIG. 16 is a cross sectional view of the second embodiment of the air conditioning blower hole apparatus shown in Fig. 15., 
¶0027: 
[0027]  of the present disclosure will be described below with reference to the accompanying drawings. 
[First Embodiment] 

And on Page 21, after line 3:
[Second Embodiment] 
Figs. 15 and 16 show a second embodiment wherein similar elements are 
identified with the same reference number as in the first embodiment for brevity. Fig. 15 corresponds to Fig. 1, whereas Fig. 16 corresponds to Fig. 4. 
WPage 3 of 16Application No.: 16/055476Amendment Dated: November 10, 2020Reply to Office action of: August 14, 2020ith reference to Figs. 15-16, an air conditioning blower hole apparatus 10 includes a blower hole panel 20 that has a blower hole 21 formed in the front (a surface toward the interior of a vehicle), a plurality of horizontal fins 31 arranged in parallel with each other, plurality of vertical fins 40 disposed behind the horizontal fins, a link 60 that couples the vertical fins 40, and an operation knob 61 attached to one of the plurality of fins 40. 
[0029] The fins 40 are placed behind the horizontal fins 31 (a distal side from the interior of the vehicle), and is placed vertically so as to be substantially orthogonal to the horizontal fins 31. 
The fins 40 are attached to the fin assembly 30 so as to be rotatable around respective axial lines 41 in parallel with each other. 
The link 60 extends in the direction in which the plurality of fins 40 are placed. The fins 40 are rotatable relative to the link 60. 
[0030] The blower hole panel 20 has a rectangular cylindrical part 22, and an end of this cylindrical part 22 at the vehicle-interior side serves as the blower hole 21, and includes horizontal and vertical arrayed engagement recesses that receive ends of the horizontal fins 31 and vertical fins, respectfully. 
The interconnection of the link and vertical fins is identical to that described previously with regard to the first embodiment, and will not be describe further hereinafter. 

All of the subject matter indicated herein above pertaining to new Drawings 15 & 16, which are also drawn to a non-elected species outside of the elected species outlined in the Response to Election dated 07/22/2020, made without traversal.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections

Claims 9, 10, & 15 are objected to because of the following informalities:  claims 9, 10, & 15 recite the claim language “wherein the diameter of the retainer part is larger than the diameter small-diameter hole”, which is an incomplete sentence; the Examiner would suggest amending the claims to read somewhat similar to “wherein the diameter of the retainer part is larger than the diameter of the small-diameter hole”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (JPH0813029), hereinafter referred to as Ando, in view of Suzuki et al (JP2017094782), hereinafter referred to as Suzuki.

Regarding claim 1, Ando (JPH08113029) shows an air conditioning blower hole apparatus comprising: a frame (11/12, Fig. 1); a plurality of fins (13/14, Fig. 1) rotatably attached to the frame (Fig. 3); and a link (15, Fig. 3) coupled with the plurality of fins (Lines 148-149), the link being configured to simultaneously rotate the plurality of fins (Lines 148-151), wherein:10 at least one fin among the plurality of fins comprises: a fin body (13, Fig. 3); a large-diameter shaft part (13d1, Fig. 4d) extending from the fin body (Fig. 4a); and a retainer part (13d2, Fig. 4d), the link is provided with a large-diameter hole (15a, Fig. 6) corresponding to the large-diameter shaft part (Lines 180-181), and said retainer part (13d2, Fig. 4d) has a diameter that is smaller than a diameter of the large-diameter hole (15a, Fig. 16 – the retainer part 13d2 has a diameter that is smaller than the diameter of the large-diameter hole 15a, where the large-diameter shaft part 13d1 is made to fit into the large-diameter shaft hole 15a).
	However, Ando lacks showing a blower hole panel with a blower hole;5 a frame engaged with the blower hole of the blower hole panel, a small-diameter shaft part extending from the large-diameter shaft part, and having a smaller diameter than a diameter of the large-diameter15 shaft part; a retainer part provided at a tip of the small-diameter shaft part, and having a larger diameter than the small-diameter shaft part, and a small-diameter hole corresponding to the 20small-diameter shaft part.

	Suzuki teaches a blower hole panel (3, Fig. 2 – Lines 238-240 – the rejection of Suzuki will be viewed in light of the second embodiment, of which Suzuki states in Lines 238-240, that the second embodiment is to comprise of the parts and elements of the first embodiment) with a blower hole (Fig. 2 – the blower hole can be seen in Fig. 2 as the hole left in the blower hole panel 3, that the frame 5 is engaged to);5 a frame (5, Fig. 2) engaged with the blower hole of the blower hole panel (Fig. 1), a small-diameter shaft part (276, Fig. 11) extending from the large-diameter shaft part (275, Fig. 11), and having a smaller diameter than a diameter of the large-diameter15 shaft part (Fig. 11); a retainer part (278, Fig. 11) provided at a tip of the small-diameter shaft part (Fig. 11), and having a larger diameter than the small-diameter shaft part (Fig. 11), and a small-diameter hole (284, Fig. 11) corresponding to the 20small-diameter shaft part (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide a blower hole panel with a blower hole;5 a frame engaged with the blower hole of the blower hole panel, a small-diameter shaft part extending from the large-diameter shaft part, and having a smaller diameter than a diameter of the large-diameter15 shaft part; a retainer part provided at a tip of the small-diameter shaft part, and having a larger diameter than the small-diameter shaft part, and a small-diameter hole corresponding to the 20small-diameter shaft part, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Regarding claim 3, Ando shows elements of the claimed invention as stated above in claim 1 except 10wherein the large-diameter shaft part and the small-diameter shaft part are each formed in a cylindrical shape.  
Suzuki teaches wherein the large-diameter shaft part (275, Fig. 9) and the small-diameter shaft part (276, Fig. 9) are each formed in a cylindrical shape (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide wherein 

Regarding claim 5, Ando shows elements of the claimed invention as stated above in claim 1 except wherein the retainer part diameter decreases toward a distal side from the small-diameter shaft part relative to the diameter of the20 small-diameter shaft part.  
	Suzuki teaches wherein the retainer part (278, Fig. 11) diameter decreases toward a distal side from the small-diameter shaft part (276, Fig. 11) relative to the diameter of the20 small-diameter shaft part (Fig. 11 – the retainer part 278 tapers as the distal side of the retainer part 278 gets further away from the small-diameter shaft part 276).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide wherein the retainer part diameter decreases toward a distal side from the small-diameter shaft part relative to the diameter of the20 small-diameter shaft part, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Regarding claim 7, Ando shows elements of the claimed invention as stated above in claim 1 including a link that comprises a link body (The link comprises of a body).
However, Ando lacks showing wherein: a columnar boss partially30 provided on the link body, the link body is mainly formed with the small-diameter hole, and the boss is mainly formed with the large-diameter hole.  
	Suzuki teaches a columnar boss (281, Fig. 11) partially30 provided on the link body (282, Fig. 10/11 – the boss 281 is partially provided in the link, which comprises of elements 211 & 280; of which said link comprises of a link body 282), the link body is mainly formed with the small-diameter hole (Fig. 11), and the boss is mainly formed with the large-diameter hole (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide a 

Regarding claim 9, Ando shows elements of the claimed invention as stated above in claim 1 except wherein the diameter of the retainer part is larger than the diameter (of the) small-diameter hole.  
Suzuki teaches wherein the diameter of the retainer part (278, Fig. 11) is larger than the diameter small-diameter hole (284, Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide wherein the diameter of the retainer part is larger than the diameter (of the) small-diameter hole, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Claims 2, 4, 6, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (JPH0813029), hereinafter referred to as Ando, in view of Suzuki et al (JP2017094782), hereinafter referred to as Suzuki.

Regarding claim 2, Ando (JPH0813029) shows an air conditioning blower hole apparatus comprising:25 a plurality of fins (13/14, Fig. 1); and a link (15, Fig. ) coupled with the plurality of fins (Lines 148-149), the link being configured to simultaneously rotate the plurality of fins (Lines 148-151),30 wherein: at least one fin among the plurality of fins comprises: a fin body (13, Fig. 3); a large-diameter shaft part (13d1, Fig. 4d) extending from the fin body (Fig. 4a); and23 a retainer part (13d2, Fig. 4d), the link is provided with a large-diameter hole (15a, Fig. 6) corresponding to the large-diameter shaft part (Lines 180-181), and said retainer part (13d2, Fig. 4d) has a diameter that is smaller than a diameter of the large-diameter hole (15a, Fig. 16 – the retainer part 13d2 has a diameter that is smaller than the diameter of the large-diameter hole 15a, where the large-diameter shaft part 13d1 is made to fit into the large-diameter shaft hole 15a).  

	Suzuki (JP2017094782), a wind direction adjusting device, is in the same field of endeavor as Ando which is a wind directing adjusting device.
	Suzuki teaches a blower hole panel (3, Fig. 2 – Lines 238-240 – the rejection of Suzuki will be viewed in light of the second embodiment, of which Suzuki states in Lines 238-240, that the second embodiment is to comprise of the parts and elements of the first embodiment) with a blower hole (Fig. 2 – the blower hole can be seen in Fig. 2 as the hole left in the blower hole panel 3, that the frame 5 is engaged to), a plurality of fins (253, Fig. 1) rotatably attached to the blower hole of the blower hole panel (Fig. 1 - As the Applicant shows a plurality of fins rotatably attached to the blower hole of the blower hole panel, as does Suzuki shows with the plurality of fins 253 attached to the blower hole of the blower hole panel 3; see Drawing Objection above), a small-diameter shaft part (276, Fig. 11) extending from the large-diameter shaft 35 part (275, Fig. 11), and having a smaller diameter than a diameter of the large-diameter shaft part (Fig. 11), a retainer part (278, Fig .11) provided at a tip of the small-diameter shaft part (Fig. 11), and having a larger diameter than the small-diameter shaft part (Fig. 11), and a small-diameter hole (284, Fig. 11) corresponding to the 5 small-diameter shaft part (Fig. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide a blower hole panel with a blower hole, a plurality of fins rotatably attached to the blower hole of the blower hole panel, a small-diameter shaft part extending from the large-diameter shaft 35 part, and having a smaller diameter than a diameter of the large-diameter shaft part, a retainer part provided at a tip of the small-diameter shaft part, and having a larger diameter than the small-diameter shaft part, and a small-diameter hole corresponding to the 5 small-diameter shaft part, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Regarding claim 4, Ando shows elements of the claimed invention as stated above in claim 2 except 10wherein the large-diameter shaft part and the small-diameter shaft part are each formed in a cylindrical shape.  
Suzuki teaches wherein the large-diameter shaft part (275, Fig. 9) and the small-diameter shaft part (276, Fig. 9) are each formed in a cylindrical shape (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide wherein the large-diameter shaft part and the small-diameter shaft part are each formed in a cylindrical shape, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Regarding claim 6, Ando shows elements of the claimed invention as stated above in claim 2 except wherein the retainer part diameter decreases toward a distal side from the small-diameter shaft part relative to the diameter of the20 small-diameter shaft part.  
	Suzuki teaches wherein the retainer part (278, Fig. 11) diameter decreases toward a distal side from the small-diameter shaft part (276, Fig. 11) relative to the diameter of the20 small-diameter shaft part (Fig. 11 – the retainer part 278 tapers as the distal side of the retainer part 278 gets further away from the small-diameter shaft part 276).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide wherein the retainer part diameter decreases toward a distal side from the small-diameter shaft part relative to the diameter of the20 small-diameter shaft part, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Regarding claim 8, Ando shows elements of the claimed invention as stated above in claim 2 including a link that comprises a link body (The link comprises of a body).

	Suzuki teaches a columnar boss (281, Fig. 11) partially30 provided on the link body (282, Fig. 10/11 – the boss 281 is partially provided in the link, which comprises of elements 211 & 280; of which said link comprises of a link body 282), the link body is mainly formed with the small-diameter hole (Fig. 11), and the boss is mainly formed with the large-diameter hole (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide a columnar boss partially30 provided on the link body, the link body is mainly formed with the small-diameter hole, and the boss is mainly formed with the large-diameter hole, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Regarding claim 10, Ando shows elements of the claimed invention as stated above in claim 2 except wherein the diameter of the retainer part is larger than the diameter (of the) small-diameter hole.  
Suzuki teaches wherein the diameter of the retainer part (278, Fig. 11) is larger than the diameter small-diameter hole (284, Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide wherein the diameter of the retainer part is larger than the diameter (of the) small-diameter hole, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (JPH0813029), hereinafter referred to as Ando, in view of Suzuki et al (JP2017094782), hereinafter referred to as Suzuki.

Regarding claim 11, Ando (JPH08113029) shows an air conditioning blower hole apparatus comprising: a blower hole panel (11/12, Fig. 1); a plurality of fins (13/14, Fig. 5) mounted for rotation 
However, Ando lacks showing a blower hole panel with a blower hole; a plurality of fins mounted for rotation relative to the blower hole; a small-diameter shaft part extending from the large-diameter shaft part, and having a smaller diameter than a diameter of the large-diameter shaft part; and a retainer part provided at a tip of the small-diameter shaft part, and having a larger diameter than the small-diameter shaft part, and a small-diameter hole corresponding to the small-diameter shaft part.
A blower hole panel (3, Fig. 2 – Lines 238-240 – the rejection of Suzuki will be viewed in light of the second embodiment, of which Suzuki states in Lines 238-240, that the second embodiment is to comprise of the parts and elements of the first embodiment) with a blower hole (Fig. 2 – the blower hole can be seen in Fig. 2 as the hole left in the blower hole panel 3, that the frame 5 is engaged to); a plurality of fins (253, Fig. 9) mounted for rotation relative to the blower hole (Fig. 2); a small-diameter shaft part (276, Fig. 11) extending from the large-diameter shaft part (275, Fig. 11), and having a smaller diameter than a diameter of the large-diameter shaft part (Fig. 11); and a retainer part (278, Fig. 11) provided at a tip of the small-diameter shaft part (Fig. 11), and having a larger diameter than the small-diameter shaft part (Fig. 11), and a small-diameter hole (284, Fig. 11) corresponding to the small-diameter shaft part (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide a blower hole panel with a blower hole; a plurality of fins mounted for rotation relative to the blower hole; a small-diameter shaft part extending from the large-diameter shaft part, and having a smaller diameter than a 

Regarding claim 12, Ando shows elements of the claimed invention as stated above in claim 11 except 10wherein the large-diameter shaft part and the small-diameter shaft part are each formed in a cylindrical shape.  
Suzuki teaches wherein the large-diameter shaft part (275, Fig. 9) and the small-diameter shaft part (276, Fig. 9) are each formed in a cylindrical shape (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide wherein the large-diameter shaft part and the small-diameter shaft part are each formed in a cylindrical shape, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Regarding claim 13, Ando shows elements of the claimed invention as stated above in claim 11 except wherein the retainer part diameter decreases toward a distal side from the small-diameter shaft part relative to the diameter of the20 small-diameter shaft part.  
	Suzuki teaches wherein the retainer part (278, Fig. 11) diameter decreases toward a distal side from the small-diameter shaft part (276, Fig. 11) relative to the diameter of the20 small-diameter shaft part (Fig. 11 – the retainer part 278 tapers as the distal side of the retainer part 278 gets further away from the small-diameter shaft part 276).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide wherein the retainer part diameter decreases toward a distal side from the small-diameter shaft part relative to the diameter of the20 small-diameter shaft part, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Regarding claim 14, Ando shows elements of the claimed invention as stated above in claim 11 including a link that comprises a link body (The link comprises of a body).
However, Ando lacks showing wherein: a columnar boss partially30 provided on the link body, the link body is mainly formed with the small-diameter hole, and the boss is mainly formed with the large-diameter hole.  
	Suzuki teaches a columnar boss (281, Fig. 11) partially30 provided on the link body (282, Fig. 10/11 – the boss 281 is partially provided in the link, which comprises of elements 211 & 280; of which said link comprises of a link body 282), the link body is mainly formed with the small-diameter hole (Fig. 11), and the boss is mainly formed with the large-diameter hole (Fig. 11).

Regarding claim 15, Ando shows elements of the claimed invention as stated above in claim 11 except wherein the diameter of the retainer part is larger than the diameter (of the) small-diameter hole.  
Suzuki teaches wherein the diameter of the retainer part (278, Fig. 11) is larger than the diameter small-diameter hole (284, Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to have incorporated the teachings of Suzuki to provide wherein the diameter of the retainer part is larger than the diameter (of the) small-diameter hole, which would provide a wind direction adjusting device that can suppress fluctuations in operating torque (Lines 37-39).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L FAULKNER/             Examiner, Art Unit 3762   
                                                                                                                                                                                        /KENNETH J HANSEN/
Primary Examiner, Art Unit 3746